DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.

Response to Amendment
The amendment of 27 August 2020 has been entered.
	Claims 1, 11, and 17 have been amended.
	Claims 7-8, 10, and 19 are cancelled.

	Claims 1-6, 9, 11-18, and 20-24 are pending.
The amendments to claims 1, 11, and 17 have overcome the rejection of claims 1-7, 9, 11-18, and 20-21 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1, 11, and 17 has required the revision of the rejection of claims 1-7, 9, 11-15, 17-18, and 21 under 35 U.S.C. 103 over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and as evidenced by Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) set forth in the last Office action as well as the rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and as evidenced by Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and further in view of Igarashi (US 2004/0137267 A1) (hereafter “Igarashi”) set forth in the last Office action. The revised grounds of rejection are outlined below.

Response to Arguments
Applicant's arguments, see sections (1) and (2) of the reply filed 27 August 2020 regarding the rejection of claims 1-7, 9, 11-15, 17-18, and 21 under 35 U.S.C. 103 over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and as evidenced by Xia et al. (US 2010/0244004 A1) (hereafter 
Applicant argues that Xia ‘049 fails to disclose the claimed complexes with three different ligands; Xia ‘004 fails to disclose the claimed complexes with three different ligands; Xia ‘019 requires a phenylquinoline or phenylisoquinoline ligand; and Kishino requires acac. For these reasons, Applicant argues that the combination is contrary to the core teachings of the references themselves. Applicant argues that this is strong evidence of improper hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
While Applicant is correct that neither Xia ‘049 nor Xia ‘004 allow for metal complexes with three different ligands, the teachings of Xia ‘049 are modified based on the teachings of Xia ‘019 and Kishino to obtain the benefits taught by Xia ‘019 and Kishino. This would not be contrary to the core teachings of the references themselves, because the resultant compounds would still perform the function of being a phosphorescent light-emitting dopant of a light-emitting layer of an organic light-emitting device.
While Applicant is correct that all of the compounds of Xia ‘019 comprise phenylquinoline or phenylisoquinoline ligands and the compounds taught by Kishino all comprise acetylacetonate ligands, the physical and electronic effects described by the references that result from using three different ligands would be understood by one of ordinary skill in the art to not be dependent on phenylquinoline or phenylisoquinoline ligands in the case of Xia ‘019 or acetylacetonate ligands in the case of Kishino. This is because the effects of color shift would always be expected to occur due to the use of three different ligands. In other words, this effect is not dependent on the presence of phenylquinoline or phenylisoquinoline ligands. Rather, this effect is dependent on the differences in electronics between a complex comprising two different ligands vs a complex comprising three different ligands. Similarly, the effects of improved sublimability taught by both Xia ‘019 and Kishino is dependent on the lack of symmetry of the metal complexes, which is not dependent on the particular ligands used in the metal complexes.
Therefore, for at least these reasons, the arguments are not persuasive.

Applicant's arguments, see sections (1) and (2) of the reply filed 27 August 2020 regarding the rejection of claims 1-7, 9, 11-15, 17-18, and 21 under 35 U.S.C. 103 over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and as evidenced by Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) set forth in the last Office action as well as the rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and as evidenced by Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and further in view of Igarashi (US 2004/0137267 A1) (hereafter “Igarashi”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the combination of references does not read on the current claims. 
As outlined in the rejections below, the combination of references does still read on the current claims under the revised grounds of rejection outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: Claim 16 recites “The OLED of claim 15, wherein the organic layer further comprises a host, wherein the host comprises a metal complex. 
However, claim 15 requires the host to be other than a metal complex. Therefore, it is unclear how the host can be a metal complex. Furthermore, it is unclear if the claim is meant to be dependent form claim 15. For the purposes of examination, the Examiner is interpreting the claim to be dependent from claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16: Claim 16 recites “The OLED of claim 15, wherein the organic layer further comprises a host, wherein the host comprises a metal complex. However, claim 15 requires the host to be other than a metal complex. Therefore, the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 11-12, 17-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”).
Regarding claims 1-6, 9, and 22-24: Xia ‘049 discloses the compound shown below, which is useful as a light-emitting material of the light-emitting layer of an organic light emitting device {paragraphs [0097]-[0102]: Compound 14}.
[AltContent: textbox (Xia ‘049’s Compound 14)]
    PNG
    media_image1.png
    863
    914
    media_image1.png
    Greyscale


The compound shown above does not comprise three different ligands.
Xia ‘019 teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}.
Xia ‘019 teaches that the emission color of a compound depends on the types of ligands chosen for the compound {paragraph [0061]}. Xia ‘019 teaches that compounds having three different ligands are advantageous because a complex with three different ligands offers more choices for different ligands compared to a compound with only one {paragraph [0061]}.
Xia ‘019 also teaches that metal complex compounds comprising three different ligands can modify the thermal properties and make the complexes more thermally stable for vacuum thermal evaporation {paragraph [0062]}.
Kishino teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}.
Kishino teaches that metal complex compounds comprising three different is a complex that has no symmetry and therefore has low crystallinity in a solid state, resulting in high sublimability {paragraph [0141]}.
Xia ‘004 teaches a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Figure 1 described paragraph [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have the structure shown below {(paragraph [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (paragraphs [0067]-[0069]; Listings of compounds that exemplify the invention.), (p. 10, compound 10)}. 
[AltContent: textbox (Xia ‘004’s Compound 10)]
    PNG
    media_image2.png
    858
    1081
    media_image2.png
    Greyscale


Xia ‘004 teaches that Xia ‘004’s Compound 10 has a peak emission wavelength of 522 nm {Tables 3 and 4: Example 17}. 
Kwong provides evidence that the methyl substituted ligand of Xia ‘049’s Compound 14 when used as the ligand of a homoleptic iridium complex (shown below) has an emission wavelength of 507 nm {p. 67, Table 1: Comparative Example 4}.

    PNG
    media_image3.png
    658
    511
    media_image3.png
    Greyscale

The only difference between the iridium complex having three a methyl substituted 2-phenylpyridine ligands shown above and Xia ‘004’s Compound 10 is the presence of the methyl substituted pyridine dibenzofuran ligand. Therefore, the methyl 
Therefore, replacing one of the methyl substituted 2-phenylpyridine ligands of Xia ‘049’s Compound 14 with the methyl substituted pyridine-dibenzofuran ligand of Xia ‘004 would be expected to tune the emissions of Xia ‘049’s Compound 14, based on the teachings of Xia ‘019, Xia ‘004, and Xia ‘049.
At the time the invention was effectively filed, it would have been obvious to have replaced one of the methyl substituted 2-phenylpyridine ligands of Xia ‘049’s Compound 14 with the methyl substituted pyridine-dibenzofuran ligand of Xia ‘004, based on the teaching of Xia ‘019, Kishino, Xia ‘004, and Xia ‘049. The motivation for doing so would have been to tune the emission color of the complex, as taught by Xia ‘019 and Kishino, while also providing a compound with improved sublimability for easier thermal evaporation, as taught by Xia ‘019 and Kishino.
The resultant compound would have the structure shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Where the resultant compound comprises ligand LaA2 of the current claim 9.

Regarding claims 11-12: Xia ‘049 as modified by Xia ‘019, Kishino, and Xia ‘004 teaches all of the features with respect to claim 1, as outlined above.
Claim 11 differs from Claim 1 in that the iridium complex is comprised in the organic layer of an organic light emitting device.
Xia ‘049 does not exemplify a specific device comprising the modified Compound 14.
However, Xia ‘049 teaches a first device comprising a first organic light emitting device, further comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode wherein the organic layer comprises one of Xia ‘049’s Compounds 8 to 14 {paragraph [0101]}
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Xia ‘049’s Compound 14 by using it as a material of the organic layer of the organic light emitting device of Xia ‘049 described above, based on the teaching of Xia ‘049. The selection of Xia ‘049’s Compound 14 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic light-emitting device.

Regarding claim 17 and 18: Xia ‘049 as modified by Xia ‘019, Kishino, and Xia ‘004 teaches all of the features with respect to claim 11, as outlined above. 
Claim 17 differs from claim 11 in that rather than the OLED having the structure of the current claim 11 is comprised in a consumer product.
Xia ‘049 further teaches that devices fabricated in accordance with embodiments of the invention may be incorporated into flat panel displays or lights for illumination {p. 12, ¶ [0077]}. Both are consumer products and organic light-emitting devices. A flat panel display is a lighting panel.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device comprising Xia ‘049’s Compound 14 by incorporating the device into a flat panel display or a light for illumination, based on the teaching of Xia ‘049. The modification .

Claims 1-6, 9, 11-15, 17-18, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”).
Regarding claims 1-6, 9, 11-12, 21-22, and 24: Xia ‘049 discloses a first device comprising a first organic light emitting device, further comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode {paragraphs [0282]-[0284] as well as Tables 6 and 8: Example 22}. 
The organic layer comprises a compound having the structure below as a light-emitting dopant in the light-emitting layer {(paragraphs [0282]-[0284] as well as Tables 6 and 8: Example 22 comprises Compound 28 of Xia ‘049 as the light-emitting dopant of the light-emitting layer.), (p. 29, compound 28)}.
[AltContent: textbox (Xia ‘049’s Compound 28)]    
    PNG
    media_image5.png
    722
    1097
    media_image5.png
    Greyscale
             

The compound shown above does not comprise three different ligands.
Xia ‘019 teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}.
Xia ‘019 teaches that the emission color of a compound depends on the types of ligands chosen for the compound {paragraph [0061]}. Xia ‘019 teaches that compounds having three different ligands are advantageous because a complex with three different ligands offers more choices for different ligands compared to a compound with only one or two different types of ligands, and therefore offers better tuning of emission properties {paragraph [0061]}.
Xia ‘019 also teaches that metal complex compounds comprising three different ligands can modify the thermal properties and make the complexes more thermally stable for vacuum thermal evaporation {paragraph [0062]}.
Kishino teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}
Kishino teaches that metal complex compounds comprising three different is a complex that has no symmetry and therefore has low crystallinity in a solid state, resulting in high sublimability {paragraph [0141]}.
Xia ‘004 teaches a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Figure 1 described paragraph [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have the structure shown below {(paragraph [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (paragraphs [0067]-[0069]; Listings of compounds that exemplify the invention.), (p. 10, compound 10)}. 
[AltContent: textbox (Xia ‘004’s Compound 10)]
    PNG
    media_image2.png
    858
    1081
    media_image2.png
    Greyscale


Xia ‘004 teaches that Xia ‘004’s Compound 10 has a peak emission wavelength of 522 nm {Tables 3 and 4: Example 17}
Kwong provides evidence that the methyl substituted ligand of Xia ‘049’s Compound 14 when used as the ligand of a homoleptic iridium complex (shown below) has an emission wavelength of 507 nm {p. 67, Table 1: Comparative Example 4}.

    PNG
    media_image3.png
    658
    511
    media_image3.png
    Greyscale

The only difference between the iridium complex having three a methyl substituted 2-phenylpyridine ligands shown above and Xia ‘004’s Compound 10 is the presence of the methyl substituted pyridine dibenzofuran ligand. Therefore, the methyl substituted pyridine dibenzofuran ligand must have red-shifted emissions compared to the methyl substituted 2-phenylpyridine ligands shown above. 
Therefore, replacing one of the methyl substituted 2-phenylpyridine ligands of Xia ‘049’s Compound 28 with the methyl substituted pyridine-dibenzofuran ligand of Xia ‘004 would be expected to tune the emissions of Xia ‘049’s Compound 28, based on the teachings of Xia ‘019, Xia ‘004, and Xia ‘049.
At the time the invention was effectively filed, it would have been obvious to have replaced one of the methyl substituted 2-phenylpyridine ligands of Xia ‘049’s Compound 28 with the methyl substituted pyridine-dibenzofuran ligand of Xia ‘004, based on the teaching of Xia ‘019, Kishino, Xia ‘004, and Xia ‘049. The motivation for doing so would have been to tune the emission color of the complex, as taught by Xia ‘019 and Kishino, 
The resultant compound would have the structure shown below.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Where the resultant compound comprises ligand LaA2 of the current claim 9.

Regarding claims 13-15; Xia ‘049 as modified by Xia ‘019, Kishino, and Xia ‘004 teaches all of the features with respect to claim 11, as outlined above. Xia ‘049 further discloses that the organic layer further comprises a host, which has the formula below {p. 31, ¶ [0147]}.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[AltContent: textbox (Xia ‘049’s Host H2)]

Regarding claim 17 and 18: Xia ‘049 as modified by Xia ‘019, Kishino, and Xia ‘004 teaches all of the features with respect to claim 7, as outlined above. 
Claim 17 differs from claim 11 in that rather than the OLED having the structure of the current claim 11 is comprised in a consumer product.
Xia ‘049 further discloses that devices fabricated in accordance with embodiments of the invention may be incorporated into flat panel displays or lights for illumination {p. 12, ¶ [0077]}. Both are consumer products and organic light-emitting devices. A flat panel display is a lighting panel.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) as applied to claim 11 above, and further in view of Igarashi (US 2004/0137267 A1) (hereafter “Igarashi”).
Regarding claim 16: Xia ‘049 as modified by Xia ‘019, Kishino, and Xia ‘004 teaches all of the features with respect to claim 11, as outlined above.
Xia ‘049 as modified by Xia ‘019, Kishino, and Xia ‘004 does not teach that the host comprises a metal complex.
Igarashi teaches wherein the organic light emitting layer further comprises a host comprising a metal complex {(p. 3, ¶ [0038]); (p. 7, ¶ [0087] and Formula (1-1)}. Igarashi sought to provide improved luminescence efficiency and durability through the use of a metal complex as a host material {p. 1, paragraphs [0004], [0005]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified the organic light emitting device as taught by Xia ‘049 as modified by Xia ‘019 and Kishino to include a host material comprising a metal complex as taught by Igarashi. The motivation for doing so would have been to provide improved luminescence efficiency and durability through the use of a metal complex as a host material as taught by Igarashi. Further, one of ordinary skill in the art would know to use the host materials as they were intended, which in this case is finding the best material to create an efficient light-emitting device for the given material set based on the teaching of Igarashi.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, Xia ‘049 is representative of the closest prior art. While Xia ‘049 teaches metal complexes meeting the limitations of the current claim 9, the current claim 20 requires compounds having particular substituent patterns. None of Xia ‘049 nor the cited prior art teach compounds that meet the limitations of the current claim 20 or motivate modifications to the compounds of Xia ‘049 to meet the limitations of the current claim 20. Neither does the prior art teach compounds that meet the limitations of the current claim 20 or motivate modifications to the compounds of Xia ‘049 to meet the limitations of the current claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786